Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents cited in the information disclosure statement of 27 November 2019 have been considered with respect to the provided English abstracts and the discussion of the reference in the provided Written Opinion.
Drawings
The drawings are objected to because in step S20, the disclosed step is missing the ligand exchange step. The process in this step is to mix and stir before a ligand exchange reaction occurs and then it states “a quantum dot having a surface of the deprotonated ligand is obtained after washing”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [019], [044], [060] and [067] teach list phenylpropyl as a carboxylic acid. Phenylpropyl is not a carboxylic acid since it is missing the carboxylic acid group.
 The process set forth in paragraphs [011] and [034] is missing the ligand exchange step. These paragraphs teach to mix and stir the deprotonated ligand with a solution comprising a quantum dot having an original ligand before a ligand exchange reaction occurs and then they state “a quantum dot having a surface of the deprotonated ligand is obtained after washing”. 
Finally, pargraph [04] teach adopting a metal-organic precursor and paragraph [065] teaches pretreating an oil-soluble proton containing ligand by adopting the deprotonating agent. It is unclear what is meant by “adopting” in both of these situations since none of the acceptable and conventional meanings of the term “adopting” correspond with how it is being used in these paragraphs. It is noted that none of the examples teach “adapting” or modifying the deprotonating agent. The examples teach either adding the deprotonating agent to a solution containing the proton containing ligand or forming a solution of the deprotonating agent and then adding the proton containing ligand.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This claim teaches pretreating a water-soluble proton containing ligand by adopting the deprotonating agent. The specification does not teach adopting the deprotonating agent before it is used to deprotonate a water-soluble proton containing ligand. The specification only teaches to adopting the deprotonating agent before it is used to deprotonate an oil-soluble proton containing ligand. Thus the specification does not describe the subject matter of claim 15 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the ligand exchanging step. Claim 1 teaches to mix and stir the deprotonated ligand with a solution comprising a quantum dot having an original ligand before a ligand exchange reaction occurs and then it states a quantum dot having a surface of the deprotonated ligand is obtained. The claim is missing ligand exchange step that occurs after the claimed mixing and stirring steps. None of the dependent claims provide this missing step. It is noted that paragraphs [026], [049], and [052] teach the ligand exchange starts to occurs once the deprotonated ligand and a solution comprising a quantum dot having an original ligand are mixed and that stirring aids in the exchange reaction. 
Claims 15 and 16 teach “adopting the deprotonating agent”. It is unknown what is meant by this since none of the acceptable and conventional meanings of the term “adopting” correspond with how it is being used in these claims. It is noted that none of the examples teach “adapting” or modifying the deprotonating agent. 
Finally, process of claim 16 is written is confusing. It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is unclear what is meant by “a solution phase separation is generated, before an aqueous phase is removed”. From the examples, it appears the deprotonating process form a phase separated solution, where one phase an aqueous phase and the other is a solution phase which comprises . 
Claim Interpretation
The claims are being interpreted based on the teaching in paragraphs [026], [049], and [052] and in the examples. Thus the claimed process is being interpreted as being directed the process of A) pretreating a proton-containing ligand with a deprotonating agent to obtain a deprotonated ligand and B) mixing and stirring this ligand with a solution comprising a quantum dot having an original ligand; where the mixing and stirring step replaces the original ligand with the deprotonated ligand. 
With respect to claims 15 and 16, the terminology of these claims, i.e. “adopting”, which is so different from that which is generally accepted in the art to which this invention pertains that a proper search of the prior art cannot be made. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106367060.
	The translation of this reference shows that it teaches a quantum dot ligand exchange method. The taught process is to form a mercapto containing long chain ester through esterification/dehydration reaction between a mercapto containing short chain carboxylic acid and a long chain alcohol; and then mixing and stirring this ester with a solution of quantum dots 
	With respect to claims 10 and 11, these claims simply further define the amine and carboxylic acid of claim 8. They do not require that the protonated ligand of the process to be one of the ligands of these claims. Thus claims 10 and 11 include all the limitations of claim 8 which means they teach the protonated ligand can be a proton-containing sulfhydryl ligand, such as that taught by the reference. Therefore the reference teaches the subject matter of claims 10 and 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,741,177.
	This reference teaches a quantum dot ligand exchange method where aqueous compatible quantum dots are produced. The taught process is to pre-modify a ligand having solubilizing In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed process.
	With respect to claims 10 and 11, these claims simply further define the amine and carboxylic acid of claim 8. They do not require that the protonated ligand of the process to be . 
Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The claimed processes of these claims are not taught or suggested by the art of record. There is no teaching or suggestion in the cited art of record to perform the process of claim 4 after the taught ligand exchange processes are complete. There is no teaching or suggestion to use acyl chloride or sulfonyl chloride as an ionization agent or esterification in the taught processes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/17/21